United States Court of Appeals
                                                                Fifth Circuit
                                                             F I L E D
               IN THE UNITED STATES COURT OF APPEALS
                       FOR THE FIFTH CIRCUIT                 August 20, 2003

                                                          Charles R. Fulbruge III
                                                                  Clerk
                            No. 03-40097
                        Conference Calendar



UNITED STATES OF AMERICA,

                                    Plaintiff-Appellee,

versus

JAVIER OLIVA-LOPEZ,

                                    Defendant-Appellant.

                      --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                    USDC No. L-02-CR-859-ALL
                      --------------------

Before JONES, WIENER, and BENAVIDES, Circuit Judges.

PER CURIAM:*

     Javier Oliva-Lopez (Oliva) appeals his guilty-plea

conviction and sentence for possessing with the intent to

distribute less than 50 kilograms of marijuana.   Oliva contends

that the sentencing scheme of 21 U.S.C. § 841 is facially

unconstitutional in the light of Apprendi v. New Jersey, 530 U.S.
466, 490 (2000).

     As Oliva concedes, his argument is foreclosed by this

court’s decision in United States v. Slaughter, 238 F.3d 580, 582

     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                             No. 03-40097
                                  -2-

(5th Cir. 2000).     He raises the issue only to preserve it for

possible Supreme Court review.    The judgment of the district

court is AFFIRMED.